Citation Nr: 0830006	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  07-30 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than December 22, 
2004, for the award of a 10 percent evaluation for diabetes 
mellitus.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to January 
1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to an effective date earlier than December 22, 2004 for the 
award of a 10 percent evaluation for diabetes mellitus.  

The veteran has argued that he is entitled to an effective 
date of June 3, 1985, the date upon which service connection 
for diabetes mellitus was granted.  Arguments made by the 
veteran's representatives in statements dated June 2007 and 
July 2008 may be construed as raising a claim of clear and 
unmistakable error in the June 1985 decision.  As no action 
has been taken on this claim, it is hereby referred back to 
the agency of jurisdiction for appropriate disposition.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On December 22, 2004, the veteran filed claims for an 
increased rating for diabetes mellitus and for an earlier 
effective date for that rating.  Filed concurrently with the 
claim was a statement from Dr. W.L.M., who indicated that he 
had treated the veteran for diabetes mellitus since July 
2002, and that the veteran's disease was controlled with a 
restricted diet.  Upon remand, Dr. W.L.M.'s treatment records 
should be requested and associated with the claims folder, as 
they may have some bearing on whether the veteran's diabetes 
mellitus underwent a factually ascertainable increase in 
severity in the year prior to the filing of his claim.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary 
authorization from the veteran, request 
from Dr. W.L.M. all records of the 
veteran's treatment for diabetes mellitus 
since July 2002.

2.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).
 
